Citation Nr: 0201562	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an effective date earlier than November 
24, 1987 for service connection for a lumbar spine disability 
and for a cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 40 percent 
for a lumbar spine disability, effective from July 31, 2000. 

4.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for a cervical spine disability, effective from July 31, 
2000. 

5.  Entitlement to an effective date earlier than December 
14, 1999 for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Michael Pizziferri, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a June 1999 RO rating decision which 
denied service connection for heart disease.  The Board notes 
that the veteran's claim (or application to reopen the claim) 
for service connection for a heart condition was previously 
denied in final RO and Board decisions, the last time being 
by the Board in September 1995.  It was previously found that 
there was no medical evidence showing a nexus between the 
veteran's heart disease and service.  The veteran 
subsequently again requested that his claim for service 
connection for a heart condition be reopened.  By June 1999 
rating decision, the RO denied service connection for heart 
disease.  The RO apparently found that new and material had 
been submitted to reopen the claim, but on de novo review of 
the claim, service connection for heart disease was denied.  
The Board agrees with the RO that new and material evidence 
has been submitted, particularly recently submitted 
statements from Dr. Boucher and Dr. Green.  Thus the Board 
finds that the claim for service connection for heart disease 
has been reopened, and the Board has reviewed the claim on a 
de novo basis.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

This case further comes before the Board from a February 1997 
rating decision in which the RO promulgated a Board decision 
which granted service connection for lumbar and cervical 
spine disabilities; in this decision, the RO made service 
connection for these disabilities effective from November 25, 
1991, and from that date assigned a 20 percent rating for the 
lumbar spine condition and a 20 percent rating for the 
cervical spine condition.  The veteran then appealed for an 
earlier effective date for service connection for these 
disorders, as well as for higher ratings for the disorders.  
In a December 1998 decision, the RO granted an earlier 
effective date of November 24, 1987 for service connection 
and the ratings for the lumbar and cervical spine conditions.  
By an August 2000 rating decision, the RO granted a higher 40 
percent rating for the lumbar spine disability, effective 
from July 31, 2000, and granted a higher 30 percent rating 
for the cervical spine disability, effective from July 31, 
2000.  The veteran continued his appeal for an earlier 
effective date for service connection for these conditions 
and for higher ratings for the conditions.  

This case also comes before the Board from a December 1999 RO 
rating decision which granted a TDIU rating, effective from 
December 14, 1999.  The veteran appeals for an earlier 
effective date for the TDIU rating.

In March 2001 the veteran testified in support of his claims 
at a Board hearing held at the RO.


FINDINGS OF FACT

1.  The veteran's heart disorder began many years after his 
active service.  The heart disorder was not caused by any 
incident of service, and it was not caused or permanently 
worsened by established service-connected disorders (right 
shoulder, cervical spine, and lumbar spine conditions).

2.  Claims (or applications to reopen claims) for service 
connection for lumbar and cervical spine conditions were 
denied by final RO and Board decisions.  Subsequently, on 
November 24, 1987, the veteran applied to reopen the claims.  
Based on new and material evidence, the claims were found to 
be reopened, and on consideration of all the evidence, 
service connection was granted for these conditions.  The RO 
assigned November 24, 1987, as the effective date for service 
connection for lumbar and cervical spine disorders.

3.  The RO has rated the lumbar spine condition 20 percent 
for the period of November 24, 1987 through July 30, 2000, 
and 40 percent since July 31, 2000.

4.  During the period from November 24, 1987 through July 30, 
2000, the veteran's lumbar spine disability was manifested by 
no more than moderate limitation of motion and moderate 
lumbosacral strain.  Since July 31, 2000, the lumbar spine 
disability has been manifested by no more than severe 
limitation of motion.

5.  The RO has rated the cervical spine condition 20 percent 
for the period of November 24, 1987 through July 30, 2000, 
and 30 percent since July 31, 2000.

6.  During the period from November 24, 1987 through July 30, 
2000, the cervical spine disability was manifested by no more 
than moderate limitation of motion.  Since July 31, 2000, the 
cervical spine disability has been manifested by no more than 
severe limitation of motion.

7.  On December 14, 1999, the veteran filed a formal claim 
for a TDIU rating, and the RO granted such benefit as of that 
date.  An informal claim for a TDIU rating before that date 
is not shown, nor did service-connected disabilities prevent 
substantially gainful employment prior to December 14, 1999.


CONCLUSIONS OF LAW

1.  The veteran's heart condition was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  The criteria for an effective date earlier than November 
24, 1987, for service connection for lumbar and cervical 
spine disabilities, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

3.  During the period from November 24, 1987 through July 30, 
2000, the veteran's lumbar spine disability was no more than 
20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2001).

4.  Effective from July 31, 2000, the veteran's lumbar spine 
disability has been no more than 40 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (2001).

5.  During the period from November 24, 1987 through July 30, 
2000, the veteran's cervical spine disability was no more 
than 20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 (2001).

6.  Effective from July 31, 2000, the veteran's cervical 
spine disability has been no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (2001).

7.  The criteria for an effective date earlier than December 
14, 1999, for a TDIU rating, have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.16 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran, who was born in January 1925, served on active 
duty in the Army from June 1943 to March 1946.  

His service medical records show that in January 1945 he was 
evaluated for complaints of left anterior chest pain.  One 
record showed a blood pressure of 120/84, and a normal heart 
examination was reported.  The veteran was sent for a 
consultation because both physical signs and X-rays were 
negative.  On consultation in January 1945, it was noted that 
the veteran complained of pain in his left anterior chest 
that extended over the precordial area and down to the costal 
border.  It was described as a sharp, sticking type of pain 
and he had difficulty in taking a deep breath while the pain 
was present.  It was noted that he first noted these pains 
shortly before induction into the Army.  His blood pressure 
was 120/84, his pulse was 80 beats per minute, and there was 
regular rate and rhythm of his heart.  The impression was 
that heart examination was entirely normal, and an EKG was 
not indicated.  It was recommended that he reduce consumption 
of cigarettes.  

Service medical records note that in January 1945 the veteran 
reported he injured his back five to seven months prior while 
lugging some logs, and that he sustained a second injury two 
weeks prior while lifting a heavy log.  He was taped after 
each injury, and received physical therapy with some relief.  
The diagnosis was mild chronic lumbosacral strain.  X-rays 
and physical examination in February 1945 were entirely 
negative.  It was concluded there was no disease and that 
there was an ill-defined condition of the musculoskeletal 
system manifested by pain in the lower back.  In March 1945 
the veteran complained of recurrent pains in the lower back 
since he strained his back lifting logs approximately six 
months prior.  Neurological examination was negative.  In 
March 1945 he injured his right shoulder while playing touch 
football, and impressions included contusion and 
acromioclavicular separation.  

The veteran's March 1946 service separation examination 
showed a normal cardiovascular system; his blood pressure was 
110/70 and a chest X-rays showed no significant abnormality.  
The only musculoskeletal disorder noted was a right shoulder 
condition. 

In April 1947 the veteran filed a claim for service 
connection for disabilities including a right shoulder 
condition and a sprained back.

On VA examination in July 1947 the veteran complained of a 
weak back and of pain and aching in the back once in a while.  
The only musculoskeletal condition noted was a history of a 
right shoulder separation.  The cardiovascular system was 
normal.

In August 1947 the RO granted service connection and a 10 
percent rating for a right shoulder disability.

By October 1947 rating decision the RO denied service 
connection for a back condition, based on a finding that such 
a disability was not found on the last examination.

VA medical records dated from 1979 to 1992 show that the 
veteran received periodic treatment related to coronary 
artery disease and angina.  

On VA examination in August 1979 the veteran complained that 
his cervical spine was sore since the shoulder condition.  
The diagnoses included cervical strain with minimal 
degenerative changes and secondary radicular symptoms.  An 
EKG in September 1979 was consistent with an old inferior 
myocardial infarction.  

In December 1979 the veteran claimed service connection for 
neck and back conditions.

In a letter dated in December 1979, the RO advised the 
veteran that his claim for service connection for a back 
condition was denied in 1947, as this condition was not found 
on the last examination.  The RO indicated that a review of 
the veteran's service medical records was negative for 
treatment for his claimed neck condition, and that if he 
wished to have this condition considered, he should submit 
medical evidence showing that this condition was service 
incurred or aggravated.  The RO also requested that the 
veteran submit medical statements from physicians who had 
treated him since his discharge for his back and neck 
conditions.  Included with the letter was a form advising the 
veteran of his appellate rights.

VA treatment records dated from 1979 through 1993 show that 
the veteran received periodic treatment related to his 
cardiovascular problems, including coronary artery disease, 
angina, and hypertension.  

Received in January 1980 was a recent letter from a private 
chiropractor, Carl E. Erickson, which showed that the veteran 
was treated four times in February 1976 with manual 
manipulation of the spine to correct subluxations.  Also 
received was a March 1974 report of a cervical myelogram 
which showed changes at the fifth cervical level on the right 
consistent with disc herniation.  It was noted there was 
considerable osteophyte formation at that level which could 
explain the defect.

Received from the veteran's representative in February 1980 
was a letter in which the representative, on behalf of the 
veteran, expressed disagreement with the December 1979 RO 
letter.  Included with this letter was a treatment record 
from Winchester Hospital dated in December 1957 which showed 
that the veteran worked as a repairman and was attempting to 
move a washing machine and while bending he felt something 
snap in his back and he was unable to assume a regular 
position.  X-rays were negative and the diagnosis was acute 
lumbosacral strain.  

In a February 1980 letter, the RO referred the veteran to the 
December 1979 letter which explained the type of information 
needed to establish a claim for service connection for a neck 
condition.  The RO advised the veteran that his claim to 
establish service connection for his back condition was 
disallowed in 1947, and that because he did not appeal that 
decision within one year, the RO could not accept the 
veteran's current appeal.  The RO further advised the veteran 
that the treatment record he submitted from Winchester 
Hospital dated in 1957 for his back strain was not considered 
new and material and evidence as it did not show continuity 
of symptoms and findings from the date of discharge from 
service to the present.  The RO again referred the veteran to 
the December 1979 letter that explained the type of 
information he should submit for his back claim.

In June 1980 the Board issued a remand, essentially 
requesting that the RO contact the veteran and clarify what 
benefits he was seeking (e.g., service connection for a neck 
condition, service connection for a back condition, or an 
increased rating for right shoulder disability).  

In a July 1980 letter the RO requested that the veteran 
clarify which benefit he was seeking.  In an August 1980 
statement the veteran clarified that he was claiming an 
increased rating for his right shoulder and service 
connection for his neck.  

On VA examination in October 1980 the veteran complained of 
pains and aches up the back of his head, problems sleeping, 
and problems with turning his head from one side to the 
other.  He reported he injured his right shoulder and neck in 
service when he fell during a game, and that he had neck and 
shoulder pain since then.  He claimed that during the last 10 
years his neck pain became worse.  The VA examiner opined 
that the veteran's right shoulder disability could not have 
caused the neck disability.  It was also noted that the 
veteran the veteran reported he injured his neck at the same 
time as the shoulder, and the VA examiner indicated that if 
this history was correct, then service connection for each 
was present.  The diagnoses included cervical spondylosis.  

By December 1980 rating decision the RO denied service 
connection for a neck condition.

At a March 1981 RO hearing, the veteran submitted a February 
1981 letter from William L. Kermond, M.D. in which it was 
noted that the veteran had been a patient since 1969, and had 
complained of pain in the right upper extremity and neck 
pain.  It was noted that a myelogram performed in March 1974 
showed degenerative changes at the cervical level with an 
indentation of dye consistent with either a herniated disc or 
degenerative spur formation.  Dr. Kermond opined that the 
degenerative changes the veteran had and the symptoms that 
had caused him discomfort over the last 11 years were related 
to an injury the veteran described as being sustained in 
service.

In March 1981 the veteran testified at a personal hearing at 
the RO regarding his claim for service connection for a neck 
condition.  He testified that he injured his neck in service 
at that same time he injured his shoulder.  He claimed he 
complained about his neck, but at the hospital they did not 
look at his neck or take X-rays because they were mainly 
concerned about his shoulder.  He testified that his neck 
continued to bother him during service but he did not want to 
make a practice of going to sick call and did not like to 
complain.  He further testified that he continued to have 
neck problems after service and first received treatment for 
his neck in 1974, when a myelogram was performed at 
Winchester Hospital that showed a herniated disc.  He claimed 
that at that time the doctor attributed the veteran's arm 
numbness and discomfort to the neck.  

In a July 1981 decision the Board denied service connection 
for a neck disability.

Received from the veteran in January 1982 was an application 
for compensation or pension.  He reported that he was self-
employed in an appliance repair business, and he worked part-
time, making about $7,000 per year.  He reported that he did 
no lifting and that the most he ever earned in a year was 
$15,000 in 1977.  He indicated that the highest year of 
school he completed was the fourth year of high school.  

In a February 1982 letter, the RO advised the veteran that 
action could not be completed on his claim without 
information on the nature of the disorder for which he was 
claiming benefits.

In a statement in February 1982, the veteran reported that he 
had problems which limited his physical work, including neck, 
shoulder, stomach, and heart problems.  

In a March 1982 letter, the RO requested that the veteran 
specifically state whether or not he was claiming non-
service-connected pension or service connection for a stomach 
problem and a heart problem.  

Subsequently received from the veteran were treatment records 
from Winchester Hospital which show that in March 1964 he was 
admitted with severe myocardial infarction due to coronary 
occlusion.  At that time, physical examination of the neck 
was negative.  It was noted that the veteran had previously 
been examined in May 1956 for pain which was thought to be of 
costo-chondral junction origin in his chest.  It was noted 
that there was nothing at that time to suggest any coronary 
disturbance, and both a heart examination and ECG (EKG) were 
normal.  It was also noted that the veteran was seen in 1963 
and at that time showed no evidence of any cardiac disease 
and had a completely normal ECG.  An ECG in March 1964 showed 
a stable pattern of acute inferior myocardial infarction, and 
the veteran was subsequently discharged.  In 1969 the veteran 
was admitted for right shoulder surgery, and an examination 
of the neck at that time showed no masses or tenderness.  In 
September 1970 the veteran was admitted with complaints of 
burning in the chest.  His hospital course was remarkably 
benign, and he had no further chest pain.  The discharge 
diagnosis was partial thickness acute inferior myocardial 
infarction.  In March 1974 the veteran was admitted with 
complaints of pain in the right shoulder and neck.  He 
underwent a cervical myelogram which showed changes at the 
5th cervical level on the right consistent with a disc 
herniation associated with considerable osteophyte formation.  
The admission diagnoses included cervical disc degenerative 
disease and status post coronary artery disease.  

Also received from the veteran was a July 1981 lay statement 
in which his friend, A.L., reported he knew the veteran since 
service, and that shortly after discharge the veteran 
commented on having pains in his stomach and chest.  In a 
July 1981 lay statement, F.D. reported he knew the veteran 
for 35 years, and that since 1947 the veteran complained of 
health problems, including an injury to his back and chest 
pains.  In an August 1981 lay statement, J.A. reported 
knowing the veteran since 1946 and indicated that during the 
succeeding years, the veteran complained frequently of 
numerous aches and pains primarily focused in his back, 
chest, and stomach area.  In another lay statement, C.S. 
reported he knew the veteran practically all his life, and 
that they were discharged from the Army at approximately the 
same time.  C.S. reported that in the years since being 
discharged from service the veteran had problems with his 
back, which the veteran claimed he hurt in service, and the 
veteran reported having problems with pains in his chest.  

In a lay statement the veteran reported that he injured his 
back lifting logs during service, and that he was treated and 
hospitalized on two different occasions.  He claimed that he 
had problems with his back since the back injury in service.  
He also reported having frequent chest pains while in the 
Army.  He was told that his heart was normal, but claimed 
that he was not thoroughly evaluated because an EKG was not 
done.  He also claimed that he worked as a repairman of major 
appliances and that his physical conditions caused him to 
lose considerable time from work.  He became self-employed in 
1954, and reported that many times he had to turn down work 
which was too heavy, which led to a decrease in his business.  
He claimed his work had decreased to only a few house calls 
per week.

In October 1981, Cornelius S. Hickey, M.D. reported knowing 
the veteran for over 20 years and that on several occasions 
the veteran had to stop work because of his neck and back.  
It was also noted that the veteran complained many times of 
back disability which he first had while in service.

In a December 1980 letter, Gustav G. Kaufmann, M.D. provided 
a chronological summary of medical care provided to the 
veteran from March 1964 to May 1978.  It was noted that in 
March 1964 the veteran had an acute posterior myocardial 
infarction and a slow recovery to work, and that in March 
1974 he was hospitalized and underwent a cervical myelogram 
which showed degenerative changes of the cervical spine.  It 
was noted that the veteran was seen on many other occasions, 
at times without complaints, and at other times with varying 
discomforts in his chest and abdomen, without significant 
physical findings.  Serial electrocardiograms showed evidence 
of old infarction and with minor S.T. changes.  It was noted 
that symptoms of coronary insufficiency had not been clearly 
defined, but suspected at times.  It was noted that many of 
the veteran's complaints had been secondary to his cervical 
spine symptoms, obesity, and anxiety.  

EKG reports from Winchester Hospital showed that in November 
1969 there were minimal residuals of the veteran's previous 
inferior infarction and no evidence of any acute process.  In 
September 1970 the impression was further definite evidence 
of fresh inferior myocardial insufficiency, if not 
infarction.  In March 1974 the impression was old inferior 
wall myocardial infarction.  

In an April 1982 letter, the veteran's representative 
reported that the veteran wished to claim service connection 
for heart problems.  

By May 1982 rating decision, the RO denied service connection 
for a neck condition, a back condition, and a heart 
condition.  In a letter dated in May 1982, the veteran was 
advised of the RO's decision, as well as his appellate 
rights.

In a July 1982 statement, the veteran claimed that he injured 
his back lifting logs at Fort Belvoir, Virginia, and that he 
was hospitalized and treated on two occasions in service.  He 
claimed that between 1948 and 1957 he was treated by a 
private chiropractor, Mr. Clemmons, but indicated he was 
unable to obtain his treatment records because Mr. Clemmons 
died years ago.  He claimed that since service he had severe 
back pain.  He also claimed he had chest pain in service, and 
that he was treated by his family doctor, William Barone, 
M.D.  He reported that Dr. Barone had long since retired and 
did not keep any treatment records from that far back.  The 
veteran also reported that he injured his shoulder and neck 
while playing football during a recreational period during 
service.  He claimed that he was treated three weeks after 
the injury, and at that time complained about his shoulder 
and neck, but nothing was done about his neck.  He reported 
that he was in pain ever since this neck injury.  

In February 1983 the veteran testified at a personal hearing 
regarding his claims for service connection for a neck 
condition, a heart condition, and a back condition.

By July 1983 decision the Board denied service connection for 
a neck disorder, a heart disorder, and a back disorder.

In a January 1984 letter, a VA physician reported that the 
veteran's prognosis was guarded because of his angina, 
hypertension, and depression.  The VA physician did not 
anticipate any marked change in the veteran's condition in 
the near future, but noted that the veteran should be able to 
return to work on about March 1st.

In an April 1984 letter, Gustav G. Kaufmann, M.D. reported 
that positive evidence of cardiac disease was first 
documented in March 1964 at the time of an acute myocardial 
infarction.  It was noted that there was the suggestion that 
the veteran had been having exertional angina for some time 
before that.  It was also noted that the veteran reported 
experiencing various bouts of chest discomfort while on 
active duty, but that no particular attention was paid to 
this.  In September 1970 a diagnosis of partial thickness 
inferior myocardial infarction was made during 
hospitalization for burning anterior chest discomfort.  Dr. 
Kaufmann noted that similar episodes of burning chest 
sensation raised the question of cardiac origin, but were not 
substantiated by electrocardiograph, and that at other times 
these discomforts seemed to be of gastrointestinal origin.

Received in May 1984 was a letter from William D. Barone, 
M.D. dated in November 1983.  Dr. Barone reviewed the 
veteran's history in service dating back to 1944, along with 
his hospitalizations, all due to related injuries, 
specifically his right shoulder problem and found that when 
the veteran injured his shoulder, his concomitant neck 
condition was overlooked at the time.  Dr. Barone opined that 
a rather severe injury to the back or shoulder can and should 
in many incidences reflect to the neck area and the history 
would support this conjecture, and that the 1944 shoulder 
injury can so effect the neck ligament attachments that it 
could result in permanent fibrositis, osteochondritis with 
scarring, and nerve involvement with resulting discomfort 
with pain on a certain anatomical movement.  Dr. Barone 
further opined that an injury to the shoulder and neck region 
can initiate early changes of degeneration that show no 
evidence until several years later.

In November 1984 the veteran testified regarding his claim 
for service connection for a neck disorder.  

VA treatment records showed that in May 1984 the assessment 
included degenerative joint disease of the cervical and 
lumbar spine.  In December 1984 examination of the veteran's 
neck and heart was negative, his blood pressure was good, and 
his angina was stable.  He subsequently complained of low 
back pain and neck pain, and the assessment included 
degenerative joint disease.  

By March 1985 decision, the Board, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a neck disorder.  

In a letter from the veteran, received by the RO in September 
1985, the veteran claimed that when he was hospitalized for 
his shoulder in service he had also injured his neck, but the 
doctors were more concerned about his shoulder.  He reported 
having ruptured discs at the 5th, 6th, and 7th vertebrae and 
that he was not able to move his neck properly.  He claimed 
that a private orthopedist, Dr. Kermond, had opined that the 
veteran's neck injury had been caused when he injured his 
shoulder.  The veteran also claimed that he had fallen on 
many occasions due to his back giving away and that he was 
told he would have to live with his neck and back problems.  
He claimed that when he was inducted into the Army he was 
asked if he had pains in his chest, and he replied that he 
did on occasion, but that nothing was done about that.  He 
also claimed he complained about pains in his chest, but 
nothing was done, and he was told that he did not need an EKG 
because he was 19 years old and too young to have a heart 
attack.  

VA treatment records showed that from August 1980 through May 
1985 the veteran received periodic follow-up treatment for 
angina and for his blood pressure.  In June 1982 he 
complained of neck pain, and in March 1983 it was noted that 
he had headaches from cervical osteoarthritis.  In July 1984 
the veteran reported that he injured his back in service and 
had trouble with his back and neck for years.  He also 
reported that one and a half months ago he fell as he was 
going downstairs because his back gave away, and that he had 
difficulty getting out of bed.  In August 1984 he complained 
of low back pain and neck pain, and X-rays showed cervical 
and lumbosacral degenerative joint disease.

Received from the veteran in March 1986 was a letter in which 
he reiterated his contentions that he injured his back in 
service lifting logs, and that since then he had severe back 
pain, and that he injured his neck along with his shoulder 
during service.  He claimed he ruptured neck discs at the 
5th, 6th, and 7th vertebrae, and was not able to use his arm, 
shoulder or neck properly.  He also repeated his contentions 
that he complained of chest pains in service frequently, but 
received no treatment.  He claimed his physical conditions 
caused him to lose considerable time from work and loss of 
business.  

In a February 1986 letter, a private chiropractor, Marsha I. 
Krohn, D.C. reported that the veteran had possible lumbar 
discopathy associated with myositis.

In an August 1987 letter, a VA physician reported that the 
veteran had been under his care for seven years, and that the 
veteran reported having pain in the neck and shoulder since a 
shoulder injury in service.  It was noted that cervical spine 
X-rays showed changes consistent with cervical spondylosis.  
It was also noted that the veteran had other medical problems 
including hypertension, residuals of myocardial infarction, 
and angina pectoris, and that he had become much more 
disabled and was finding it very difficult to continue 
working.

A November 1987 VA treatment record showed that the veteran 
was seen for low back pain, and the assessment included 
cervical spondylosis with sensory radiculopathy, and lumbar 
spine osteoarthritis.  It was noted that the veteran reported 
that his injuries to the neck, right shoulder, and low back 
were during service, and the VA physician commented that 
these findings were compatible with service injuries as 
related.  

On November 24, 1987, the RO received a recent letter from 
the veteran's representative, requested that the claims for 
service connection for a heart condition, a hiatal hernia, a 
back condition, and a cervical spine condition be reopened.

In a December 1987 statement, the veteran's wife reported 
that she married the veteran in August 1947, and that from 
the time they were married the veteran had confided in her 
about disabilities that he reportedly suffered in service, 
including to his shoulder, neck, back, stomach, and heart.  

In support of his claim to reopen, the veteran submitted a VA 
treatment record dated in November 1987 that duplicated a 
March 1987 VA record in which the veteran related his 
problems to low back, neck, and right shoulder injuries 
incurred while in the military, and the VA physician said 
that the findings were compatible with service injuries as 
related.  He also submitted a March 1988 letter from a VA 
physician, in which it was noted that the veteran was under 
the care of the internal medicine clinic for ten years.  It 
was also noted that the veteran gave a history of having 
heart attacks in 1964 and 1969, and then developing angina 
pectoris which persisted to the present.  It was noted that 
because of the increased frequency of the attacks, as well as 
weakness and shortness of breath, the veteran was now totally 
disabled.  The veteran reported a history of having been 
treated for similar chest pains in service, but indicated 
that no electrocardiogram was taken at that time.

By January 1989 rating decision, the RO denied service 
connection for a back, neck, and stomach condition.  There is 
no indication that the veteran was notified of this rating 
decision. 

In a March 1990 letter a VA physician reported that the 
veteran gave a history of heart attacks in 1964 and 1969, and 
that he subsequently developed angina pectoris which had 
persisted to the present.  It was noted that because of the 
increased frequency of these attacks as well as the weakness 
and shortness of breath he is now totally disabled.  The 
veteran reported a history of being treated for similar chest 
pains in service, but claimed that no electrocardiogram was 
taken at the time.  It was noted that in April 1992 he had 
repair of his abdominal aortic aneurysm because of 
significant enlargement of the aneurysm and severe back pain, 
and that the back pain continued to be severe and he was less 
mobile.  It was also noted that the veteran's anginal attacks 
had been more severe and he was unable to walk more than 50 
to 75 feet without stopping.  The VA physician indicated that 
the veteran's general condition had continued to deteriorate 
and that he was more housebound.

An August 1990 VA treatment record showed that the veteran 
reported a low back injury in June 1944 in service and that 
military records showed he was in the hospital for his low 
back.  The assessment included cervical spondylosis with 
bilateral sensory radiculopathy, C6 nerve root, and 
osteoarthritis of the lumbar spine.

An EKG report dated in October 1991 showed findings including 
angina at stage II.

Additional VA treatment records, apparently received by the 
RO in 1991, showed that from 1986 through 1995 the veteran 
received periodic treatment related to his heart problems, 
including angina, coronary artery disease, and hypertension, 
and that he was followed for his cervical spondylosis, C5-7 
with sensory radiculopathy, and for his lumbosacral 
osteoarthritis.  

Received in January 1992 from the veteran's representative 
was a VA treatment record showing that in December 1991 the 
assessment was that the veteran's angina was no better, he 
had very little exercise capacity, and his blood pressure was 
stable.

A private CT scan of the lumbosacral spine dated in April 
1992 showed mild L3-4 spinal stenosis with minimal L4-5 
spinal stenosis.

An April 1992 letter from Khether Raby, M.D. showed that the 
veteran was seen for preparation for abdominal aneurysm 
surgery, and that his cardiac risk factors included a past 
history of smoking, mild diabetes, and a strong family 
history of coronary artery disease.

By a May 1992 rating decision, the RO found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a neck, heart, or back condition.  

In a July 1992 letter, Khether Raby, M.D. provided an update 
on the veteran's heart problems, noting that the veteran 
recently underwent successful AAA (abdominal aortic aneurysm) 
repair, and was then readmitted for atypical chest pain.  A 
myocardial infarction was ruled out, but tests showed 
findings consistent with left main coronary artery disease.  
As a result, he underwent cardiac catheterization and 
angiography.

Results of the veteran's stress test in December 1992 showed 
that the test was highly predictive of significant coronary 
disease.

In July 1993 the veteran testified at a Board hearing 
regarding his claims that new and material evidence had been 
submitted to reopen claims for service connection for a 
cervical spine disorder, a lumbosacral spine disorder, and a 
heart disorder.  In July 1994 the Board remanded these issues 
to the RO for further development.

On VA examination in September 1994 the veteran reported he 
injured his cervical spine at the same time he injured his 
right shoulder playing touch football in service.  He 
complained of neck pain, and also reported a history of low 
back injury in February 1945.  He also complained that he had 
trouble bending and stooping, that his neck was stiff, that 
his low back was stiff and that he had pain down both of the 
legs.  On examination the veteran's cervical spine had 
limited range of motion, with flexion to 25 degrees, 
extension to 5 degrees, rotation 30 degrees to the right and 
20 degrees to the left, and lateral bend 15 degrees to the 
right and 10 degrees to the left.  There was increased 
cervical lordosis.  Range of motion of the back showed 
forward flexion to 34 degrees, extension to 3 degrees, and 
lateral bend to 10 degrees on the right and left.  Reflexes, 
sensation, and motor strength were normal in the lower 
extremities.  The diagnoses included cervical and lumbar 
spondylosis, C6 and possible C7 radiculopathy on the right 
side.

A September 1994 VA X-ray of the lumbosacral spine showed 
vascular calcification, mild osteopenia, degenerative changes 
with anterior osteophyte formation, and normal alignment.  An 
X-ray of the cervical spine showed osteopenia, narrowing of 
the intervertebral disc spaces progressively from C4 through 
C7, marked at C6-C7, anterior and posterior osteophytes at 
those levels increasing to C6-7, marked narrowing of the C5-6 
neural foramina on the right, and minimal to moderate 
narrowing of the C6-7 neural foramina on the right.

In a January 1995 decision the RO increased the rating for 
the service-connected right shoulder disability to 20 
percent.

In September 1995 the Board denied the veteran's claim that 
new and material evidence had been submitted to reopen the 
claim for service connection for a heart disorder.  The Board 
found that new and material evidence had been submitted to 
reopen the claims for service connection for a lumbar and 
cervical spine disorders, and the Board remanded the merits 
of these claims to the RO for further action.  The Board also 
granted an increased 30 percent rating for the service-
connected right shoulder disability.  

A May 1996 VA X-ray of the lumbosacral spine showed marked 
degenerative changes, minimal narrowing of the L4-5 
intervertebral disc space, and anterior osteophytes at L3-4.  
It was noted that the degenerative changes had advanced since 
the prior examination.  An X-ray of the cervical spine showed 
narrowing of the C5-6 and C6-7 intervertebral disc spaces 
with posterior and anterior osteophytes at those levels.  
There was posterior listhesis of C5 in relationship to C4 of 
the first degree, and encroachment upon the neural foramina 
at C5-6 and C6-7 bilaterally.

On VA examination in May 1996 the veteran reported that he 
had had neck and low back pain ever since service, and that 
following his discharge from service he was unable to work in 
a family landscape gardening business and that he took a job 
servicing appliances for eight years.  He reported that he 
lost this job when he was unable to meet his quota, and after 
that he opened his own business servicing appliances, which 
he operated from 1954 until 1988 when he retired.  He 
reported experiencing pain in the neck, which radiated to his 
head occasionally, and that he was unable to move his neck 
without pain, and that he had difficulty driving because of 
stiffness and pain when he moved the neck.  He also 
complained of constant soreness in his low back with 
radiation to his left buttock and leg, which was made worse 
by sitting and getting up in the morning.  He claimed that 
his left leg had given out on him and he had fallen to the 
ground on a number of occasions with pain radiating from his 
low back into his left foot.  Examination of the neck 
revealed markedly decreased range of motion in all directions 
with only 5 to 10 degrees of motion in any direction 
including flexion, extension, rotation, and lateral bending.  
Neurological examination of the upper extremities was mixed 
with some decrease in the reflex of the triceps on the right, 
but there was no weakness of his hand grasp.  Examination of 
the lumbar spine revealed tenderness at L5 and over the left 
sciatic notch, flexion was restricted at 70 degrees, and 
right and left lateral bending was to 10 degrees.  
Neurological examination of the lower extremities was 
negative, and straight leg raising was positive on the left.  
The diagnoses included advanced cervical spondylosis with 
probable herniated cervical disc and chronic degenerative 
disease of the lumbar spine with probable herniated lumbar 
disc.  The VA physician opined that the veteran's medical 
records and history were consistent with the fact that he did 
sustain injury to his neck and back in service that had 
resulted in his current disability.  

An MRI of the lumbar spine in May 1996 showed diffuse 
degenerative bony changes involving the lower lumbar spine, 
disc herniation without nerve root encroachment at L4-5 and 
L5-S1, and mild disc bulge at L3-4.

By January 1997 decision, the Board granted service 
connection for lumbar and cervical spine disorders.

By a February 1997 rating decision, the RO promulgated the 
Board's decision that had granted service connection for 
lumbar and cervical spine disorders.  The RO made service 
connection for these conditions effective from November 25, 
1991.  From that date, the RO rated the lumbar spine 
condition 20 percent, and rated the cervical spine condition 
20 percent.

Received in February 1998 from the veteran were several 
treatment records from private physicians, detailing 
treatment he received related to his heart.  Also received 
was a September 1984 statement from Charles E. Rooney, M.D., 
in which Dr. Rooney reported that the veteran had complained 
of neck disability frequently in the past several years, and 
that the veteran reported a history of injury to the neck 
that was incurred in service.  The veteran also reported that 
he was hospitalized twice for a back injury and that he had 
pains ever since then.  Dr. Rooney noted that he had observed 
the veteran on several occasions and it was obvious that he 
had neck pain.  Dr. Rooney also noted that the veteran was 
unable to satisfactorily perform his work as a maintenance 
operator of machines.  Also received was a October 1986 
statement from Cornelius S. Hickey, M.D., in which Dr. Hickey 
reported knowing the veteran for over 20 years and that on 
several occasions the veteran had to stop work because of his 
neck and back.  It was also noted that the veteran complained 
many times of back disability which he claimed he first had 
while in service.  

In a February 1997 office consultation report, Charles A. 
Boucher, M.D. indicated that the veteran had significant 
coronary artery disease, which was demonstrated by 
significant ischemia on a stress test at a low peak heart 
rate and by history of myocardial infarctions.  A two-
dimensional echocardiography and Doppler ultrasound showed an 
abnormal left ventricle with inferior akinesis and no 
significant valvular disease.  

VA treatment records dated from January 1997 to May 1998 
showed that the veteran received periodic follow-up treatment 
for his coronary artery disease.

In a June 1998 letter, Albert L. Muggia, M.D. indicated that 
the veteran was totally disabled due to severe coronary 
disease and angina pectoris, and that he required carotid 
artery surgery because of severe vascular disease.

On VA examination in July 1998 the veteran reported that he 
had difficulty getting out of bed and that at times he could 
not lift things because it would trigger back pain.  He also 
claimed that turning or getting out of a chair triggered back 
pain.  He could not walk far, which was complicated by 
shortness of breath.  He did not give a clear frequency as to 
how often his back pain flared up, but reported that it was 
intermittent depending on his degree of activity.  He denied 
any leg pain or weakness or radicular symptoms, but claimed 
on a couple of occasions his back pain was so severe that his 
legs gave out.  He reported no paresthesias in his arms or 
legs.  He reported he could not lift or bend, and could sit 
for about fifteen or twenty minutes and then had to get up.  
He had trouble getting dressed because he could not bend down 
to put his socks on and had trouble driving due to difficulty 
in turning his head.  He reported he worked as a salesman but 
could not keep up with his pace and therefore had to stop 
working.  Examination showed that his cervical spine had 60 
degrees of bilateral lateral rotation and full forward 
flexion.  In the lumbosacral spine he had 60 degrees of 
forward flexion, 25 degrees right lateral rotation, and 20 
degrees of left lateral rotation.  There was no evidence of 
lumbosacral or cervical root loss of sensation.  The 
impression was cervical and lumbosacral degenerative joint 
disease with no active evidence of radiculopathy.

By December 1998 rating decision, the RO in pertinent part 
granted an earlier effective date of November 24, 1987 for 
the award of service connection for lumbar and cervical spine 
disorders.

In a January 1999 letter, a private cardiologist, Eugene W. 
Green, Jr., M.D. noted that the veteran had just returned 
from having bypass graft surgery for his severe coronary 
disease and angina.  It was also noted that he was seen for 
left anterior chest pain during service in 1945.  The veteran 
felt his heart condition originated in 1945 and asked Dr. 
Green to provide a related statement.  Dr. Green stated it 
was entirely possible that the veteran's cardiac condition 
had origins in 1945, because "coronary disease is a slow 
progressive disease over many, many years."  Dr. Green also 
related that from Korean War experience it was known that 
young soldiers had coronary artery disease, as noted on their 
autopsies, and opined that it was "reasonable, in light of 
what has been involved in coronary disease in the past years, 
that this patient may have had coronary complaints that were 
not brought to light at that time."

In a February 1999 letter, another private cardiologist, 
Charles A. Boucher, M.D., reported that he first met the 
veteran in February 1997 and that several days later the 
veteran underwent repair of a left carotid lesion.  Dr. 
Boucher indicated that the veteran had a significant 
cardiovascular history before 1997.  Dr. Boucher noted that 
the veteran was on a partial disability related to a back and 
shoulder injury during World War II, but opined that it was 
"possible that the stress of this injury aggravated his 
propensity toward vascular disease."  Dr. Boucher further 
opined that "the psychological stress he has experienced from 
the war injury while serving our country contributed in part 
to the cardiovascular disease that he has had."

In July 1999 the veteran testified at a hearing at the RO.  
He asserted that the effective date for service connection 
for his cervical and lumbar disabilities should date back to 
his discharge from service in 1946.  He said that his back 
disability was more severe, and he claimed he could not walk, 
could not sit down for too long, could not get up off a 
chair, and could not help his wife around the house.  He also 
claimed he could not lift anything beyond five or six pounds, 
and that his doctor told him not to rake leaves because of 
his heart.  He testified that because of his back he could 
not get out of bed and his wife had to put his shoes on for 
him and help him dress.  He claimed he had pain down the 
lower back on each side, and that he could not twist.  He 
also testified that he had pain from his neck up into his 
head.  He had triple bypass heart surgery in November, and 
claimed it made him breathe a little easier, but he was still 
not able to do anything extensively, such as lifting up his 
grandchildren, walking, and driving for long distances.  He 
reported difficulty when sitting in a car, getting in and out 
of the car, and turning to see what direction he's going.  He 
claimed that he was totally disabled due to his back and his 
heart disabilities.  

Submitted by the veteran in July 1999 were several documents 
including general articles on cardiovascular disease.  

Received from the veteran's wife in August 1999 was a 
statement in which she reported that for the 52 years she had 
been living with the veteran he complained about his injuries 
from service.  She also submitted a list of the veteran's 
medications he took for various medical problems.

On VA examination in August 1999 the diagnoses were 
atherosclerotic coronary heart disease, acute myocardial 
infarctions in 1964 and 1970, longstanding history of 
recurrent angina pectoris, and status post multiple coronary 
artery bypass graft surgeries in 1998.  It was noted that 
there was no angina pectoris at present, and that there was 
atherosclerosis of the left common carotid artery, status 
post carotid endarterectomy in February 1997, and no sequelae 
of this procedure.  There was an abdominal aortic aneurysm, 
status post abdominal aortic aneurysm repair in May 1992, 
with no significant clinical sequelae of this procedure.  The 
examiner noted that the veteran's claims file had been 
reviewed, as well as the letters from Dr. Boucher and Dr. 
Green.  The examiner indicated that the veteran's episode of 
precordial chest discomfort that occurred in January 1945 was 
most likely musculoskeletal chest discomfort which was a 
common occurrence in otherwise healthy young men and noted 
there was no other cardiorespiratory symptoms or evidence for 
elevated blood pressures during service.  It was also noted 
that the veteran first developed a clinical manifestation of 
atherosclerotic coronary heart disease in 1964 and 
subsequently experienced a coronary event in September 1970.  
He had a longstanding history of recurrent episodes of angina 
pectoris and subsequently underwent multiple coronary artery 
bypass grafting in November of 1998.  Extensive 
atherosclerosis resulted in a significant left carotid artery 
stenosis treated surgically by carotid endarterectomy in 
February 1997.  The examiner opined that there was no 
credible clinical rationale to link the veteran's service-
connected conditions to the extensive underlying 
atherosclerotic disease involving the heart, carotids, and 
abdominal aortic area many years following his service.

In a November 1999 letter the veteran reiterated his claim 
that the effective dates for service connection for his 
lumbar and cervical disabilities should date back to service.  
Along with the November 1999 letter the veteran submitted 
several annotated documents which had previously been 
associated with the claims file.

The veteran's claim for a TDIU rating was received by the RO 
on December 14, 1999.  He said he previously worked as a 
self-employed appliance repairman, and that he had not worked 
since retiring in 1987.

By December 1999 rating decision the RO granted a TDIU 
rating, effective from December 14, 1999.  The RO noted that 
the veteran had non-service-connected conditions which 
contributed to his inability to work but, considering 
reasonable doubt, his service-connected right shoulder, 
cervical spine, and lumbar spine conditions (then having a 
combined compensation rating of 60 percent) prevented gainful 
employment.  The RO also found that the TDIU rating was 
permanent in nature.

In May 2000 the veteran testified at a hearing at the RO.  He 
requested that he be granted an earlier effective date, back 
to 1987, for a TDIU rating.  He indicated that there were no 
recent treatment records related to his back and neck 
disabilities.  He testified he had had chest discomfort 
during service, and essentially claimed that his heart 
disability had its onset during service.  

In a May 2000 letter, Dr. Green listed the veteran's cardiac 
medications and noted that the veteran's blood pressure and 
EKG were clinically stable.  

In May 2000 the veteran submitted excerpts from various 
articles concerning cardiovascular diseases.

In a May 2000 statement, the veteran's wife reported that 
they had been married for 53 years and that he had always 
complained of chest pains and had had many heart problems 
since he was a young man.  

At a July 31, 2000 VA examination the veteran complained of 
increasingly severe neck and back pain.  He reported that in 
the past year his activities had been increasingly curtailed 
because of severe pain and stiffness of the axial spine from 
the neck to the lower back, and that he had constant pain and 
required help with dressing each day.  He could no longer 
bend over to put on his shoes.  Physical examination showed 
that the veteran's posture was relatively normal, his gait 
was slow, and his lumbar spine had lost its usual lordosis.  
There was no tenderness on palpation of the paravertebral 
cervical and lumbar musculature.  Range of motion of the neck 
was markedly limited, and forward flexion was to 45 degrees, 
backward extension was to 30 degrees, left and right lateral 
flexion was to 10 degrees, rotation to the right and left was 
30 degrees, and further movement was limited by pain and 
stiffness.  It was noted that none of these movements were 
associated with paresthesias into the arms or hands.  Range 
of motion of the lumbosacral spine was restricted due to pain 
and stiffness.  Forward flexion was to 45 degrees, backward 
extension was to 10 degrees, left and right side flexion was 
to 10 degrees, and left and right rotation was to 20 degrees.  
The diagnoses included severe degenerative joint disease of 
the lumbar spine, with marked limitation in range of motion, 
and without findings of nerve compression, and severe 
degenerative disease of the cervical spine, with marked 
limitation in range of motion, and without findings of nerve 
compression.  In an August 2000 addendum it was noted that X-
rays of the lumbosacral spine showed degenerative 
intervertebral disc changes at L4-5, osteophyte formation at 
L3-4, and it was noted he had symptomatic degenerative 
changes.  X-rays of the cervical spine revealed narrowing at 
C4-5, C5-6, and C6-7 intervertebral disc spaces, osteophyte 
formation, encroachment upon neural foramina at C5-6 and C6-7 
on the left, and it was noted that he had degenerative bone 
and joint changes in the cervical spine which were 
symptomatic.  This VA examination also notes a number of non-
service-connected cardiovascular and other diseases. 

By August 2000 rating decision, the RO granted a higher 40 
percent rating for the service-connected lumbar spine 
disability, effective from July 31, 2000, and granted a 
higher 30 percent rating for the service-connected cervical 
spine disability, effective from July 31, 2000.

Along with a letter dated in December 2000 the veteran 
submitted several duplicate documents, as well as several 
general articles primarily dealing with cardiovascular 
diseases.

In March 2001 the veteran testified at a Board hearing at the 
RO.  He said that he had chest discomfort in service and went 
to the dispensary and was told he did not need an EKG.  He 
claimed that he continued to have chest discomfort in 
service, but did not complain about it, and he finally had a 
heart attack in 1964 and 1967.  He claimed he played football 
in high school and had these same feelings in his chest, but 
when he mentioned that when he was inducted, it was ignored.  
He said he also complained of chest pains in service while he 
was hospitalized for shoulder surgery, but nothing was done.  
He reported no chest injuries or traumatic incidents between 
the time he got out of service and his first heart attack.  
He testified that when he got out of service he was disabled 
to the point that he was unable to work.  He claimed he 
looked for work, and his father wanted him to go into 
business with him as a landscape gardener, but could not 
because of his back, shoulder, and neck.  He was a salesman 
for a while, and then when he met his wife, her uncle got him 
a job repairing washing machines from 1947 to 1954.  He 
claimed he could not handle the job because he got so many 
calls and could not fill the quotas due to his injuries and 
his inability to lift a washer or to bend.  He quit this job 
and started his own business, which he reportedly did 
occasionally.  He claimed he was disabled to the point of 
being unable to work at all when he retired in 1988.  He 
testified that since then he had not worked enough to pay 
taxes on.  He retired when he was 63 and took early Social 
Security, and claimed that the effective date for his 
individual unemployability rating should be back to when he 
retired at age 63, or sooner than that because he had a heart 
attack in 1964 and could not work at that time.  

Analysis

With regard to the issues subject to the present Board 
decision, the file shows that through correspondence, rating 
decisions, statements of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Identified 
medical records have been obtained, and VA examinations have 
been provided.  As to these claims, the Board finds that the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Entitlement to service connection for a heart condition

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
arteriosclerosis, and hypertension, that are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found in cases of aggravation, 
where there is additional non-service-connected disability 
which is proximately due to or the result of a service-
connected condition, although in such a case compensation 
will only be given for the degree of additional disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims service connection for a heart condition, 
primarily arguing that such condition began during his 1943-
1946 active military service.  Service medical records 
indicate that although in 1945 he complained of left anterior 
chest pain, there was a normal heart examination at that 
time.  The cardiovascular system was normal at the 1946 
separation examination.  There is no evidence of heart or 
other cardiovascular disease within the presumptive year 
after service.  The cardiovascular system was normal at a 
1947 VA examination.  The first medical evidence of heart 
disease is from 1964, when the veteran was found to have had 
a myocardial infarction (heart attack).  Over the years since 
1964, he has been extensively treated, including multiple 
surgeries, for heart and other cardiovascular disease.

The veteran has submitted copies of generic articles on 
cardiovascular disease, but such have little or no probative 
value in showing his heart disease is related to service or 
to his service-connected orthopedic conditions.  He has also 
submitted some statements from private physicians.  However, 
each of these are speculative at best, as evidenced by the 
use of words such as "suggestion," "possible," "may have 
had," etc.  Dr. Kaufmann reported that positive evidence of 
cardiac disease was first documented in 1964 at the time of 
an acute myocardial infarction, and that there was "the 
suggestion" the veteran had had exertional angina for some 
time before that.  Dr. Green said it was "possible" that the 
veteran's cardiac condition had its origins in 1945, because 
coronary disease was a slow progressive disease, and opined 
that it was reasonable in light of his coronary disease in 
the past years, that the veteran "may have had" coronary 
complaints that were not brought to light in service.  Dr. 
Boucher opined that it was "possible" that the stress of the 
veteran's back and shoulder injuries during World War II 
aggravated his propensity toward vascular disease and that 
the psychological stress from the war injuries contributed in 
part to cardiovascular disease.  The Board notes that Dr. 
Boucher's opinion, although suggesting a link between the 
veteran's heart disability and his service-connected right 
shoulder and lumbar disabilities, only raises the possibility 
of a link.  These various medical statements were not made 
with the benefit of full review of the veteran's claims 
folder, and many of the assumptions of the private doctors 
are contradicted by contemporaneous medical records.  Under 
such circumstances, the private medical opinions have little 
probative value.

In contrast, a VA doctor in 1999 reviewed historical records 
and gave a definitive opinion which noted that organic heart 
disease was first shown years after service, and noted there 
was no credible clinical rationale to link the service-
connected conditions to the extensive underlying 
atherosclerotic disease involving the heart, carotids, and 
abdominal aortic area.  The VA doctor provided adequate 
rationale for the conclusion reached, and the conclusion is 
consistent with contemporaneous evidence in the claims 
folder.  The Board accepts the VA medical opinion as being 
far more probative that the speculative private medical 
statements.

The weight of the credible evidence demonstrates that the 
veteran's heart disorder began many years after active 
service, was not caused by any incident of service, and was 
not caused or permanently worsened by the service-connected 
orthopedic conditions.  A heart disability was not incurred 
in or aggravated by service, and it is not proximately due to 
or the result of a service-connected condition.  Neither 
direct nor secondary service connection is warranted.  The 
preponderance of the evidence is against the claim for 
service connection for a heart disability.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Entitlement to an effective date earlier than November 24, 
1987
for service connection for lumbar and cervical spine 
disabilities

Claims (or applications to reopen claims) for service 
connection for lumbar and cervical spine conditions were 
denied in a number of prior final RO and Board decisions.  
Thereafter, an application to reopen the claims was received 
by the RO on November 24, 1987.  Based on new and material 
evidence, the Board in 1995 found that the claims were 
reopened, and based on consideration of all evidence, the 
Board in 1997 granted service connection for the conditions.  
See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156; 
Manio, supra.  The RO thereafter established November 24, 
1987 as the effective date for service connection for lumbar 
and cervical spine disabilities.

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of VA receipt of the reopened claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q), (r).  

The veteran apparently believes that service connection for 
lumbar and cervical spine conditions should be established 
from the time he left service in 1946.  But given the rules 
concerning finality of decisions, and effective dates for 
service connection based on reopened claims supported by new 
and material evidence, such is not possible.  The effective 
date assigned by the RO, November 24, 1987, is the date of VA 
receipt of the application to reopen the claims with new and 
material evidence.  No earlier effective date is permitted by 
law. 

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, the claim for an earlier 
effective date for service connection for lumbar and cervical 
spine conditions must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability, effective from November 24, 1987 through 
July 30, 2000

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected low back disability was rated 
20 percent disabling effective from November 24, 1987 through 
July 30, 2000.

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. 4.71a, Code 
5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The evidence for the time period from November 24, 1987 
through July 30, 2000 shows that the veteran received 
periodic treatment related to his lumbosacral osteoarthritis.  
VA examination and treatment records during this period of 
time show no more than moderate limitation of motion of the 
lumbar spine.  For example, VA examination in 1996 revealed 
low back flexion restricted to 70 degrees, and right and left 
lateral bending to 10 degrees.  On VA examination in 1998 the 
low back had 60 degrees of forward flexion, 25 degrees right 
lateral rotation, and 20 degrees of left lateral rotation.  
The Board notes that the objective findings do not indicate 
more than moderate (20 percent) limitation of motion of the 
lumbar spine during this period of time.  Moreover, there is 
no credible evidence that any additional limitation of motion 
of the low back due to pain on use or during flare-ups would 
amount to severe limitation of motion as required for the 
next higher rating of 40 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to Code 5295 for lumbosacral strain, during this 
period of time there is no indication that the veteran 
regularly had low back muscle spasm, nor is there evidence of 
unilateral loss of lateral spine motion in the standing 
position.  While it is questionable whether the veteran meets 
the requirements for a 20 percent rating under this 
diagnostic code, it is clear that he does not have severe 
lumbosacral strain as described in the criteria for a higher 
rating of 40 percent under this code.

The Board also notes that the veteran's service-connected low 
back disability was not more than 20 percent disabling during 
any period of time from the effective date of service 
connection on November 24, 1987, through July 30, 2000.  
Fenderson v. West, 12 Vet. App. 119 (1999) (discussing 
"staged rating" in initial grants of service connection).  As 
the preponderance of the evidence is against the claim for a 
rating higher than 20 percent for the period from November 
24, 1987 through July 30, 2000 for a lumbar spine disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



Entitlement to a rating in excess of 40 percent for a lumbar 
spine disability, effective from July 31, 2000

The veteran's service-connected lumbar spine disability has 
been rated 40 percent disabling effective from July 31, 2000.  
Thus, the Board will consider whether a higher, 60 percent 
rating, for the lumbar spine disability may be assigned under 
the criteria for intervertebral disc syndrome, Diagnostic 
Code 5293, as a 40 percent rating is the maximum rating 
assignable under Diagnostic Codes 5292, 5295.  A 60 percent 
rating is assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

The only objective medical evidence of record pertaining to 
the veteran's lumbar spine since July 31, 2000 is the VA 
examination on that date.  The veteran has testified that his 
lumbar spine disability is more severe, but has reported no 
additional medical treatment.  During the VA examination in 
July 2000 he reported that in the past year his activities 
had been increasingly curtailed because of pain.  Physical 
examination showed no tenderness on palpation of the 
paravertebral lumbar musculature.  Range of motion of the 
lumbosacral spine was restricted due to pain and stiffness, 
and forward flexion was to 45 degrees, backward extension was 
to 10 degrees, left and right side flexion was to 10 degrees, 
and left and right rotation was to 20 degrees.  The diagnoses 
included severe degenerative joint disease of the lumbar 
spine, with marked limitation in range of motion, and without 
findings of nerve compression.  X-rays of the lumbosacral 
spine showed degenerative changes.  The objective examination 
in July 2000 showed no neurological deficits, and the 
evidence fails to demonstrate pronounced intervertebral disc 
syndrome, as described in Code 5293.  Thus a higher rating of 
60 percent is not permitted under this code.  

The Board also notes that the veteran's service-connected 
lumbar spine disability has not been more than 40 percent 
disabling during any period of time since July 31, 2000.  
Fenderson, supra.  The preponderance of the evidence is 
against the claim for a rating higher than 40 percent for the 
period from July 31, 2000 for a lumbar spine disability.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000

The veteran's service-connected cervical spine disability, 
including arthritis, was rated 20 percent disabling effective 
from November 24, 1987 through July 30, 2000.  

Moderate limitation of motion of the cervical spine warrants 
a 20 percent rating.  Severe limitation of motion of the 
lumbar spine warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The evidence for the time period from November 24, 1987 
through July 30, 2000 shows that the veteran received 
periodic treatment for his cervical spine disability.  While 
there were some variations in range of motion during this 
period, motion generally was at most moderately restricted.  
On VA examination in 1998, his cervical spine had 60 degrees 
of bilateral lateral rotation and full forward flexion.  

The Board notes that the objective findings during this 
period indicate that overall there was no more than moderate 
(20 percent) limitation of motion of the cervical spine.  
Moreover, there is no credible evidence that any additional 
limitation of motion of the neck due to pain on use or during 
flare-ups would amount to severe limitation of motion as 
required for the next higher rating of 40 percent.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to Code 5293, the Board notes that the VA 
examinations showed little to no neurological symptoms, and 
the veteran clearly did not have severe intervertebral disc 
syndrome of the cervical spine during this time.  Thus a 
higher rating of 40 percent under this code is not in order.

The Board also notes that the veteran's service-connected 
cervical spine disability was not more than 20 percent 
disabling during any period of time since the effective date 
of service connection on November 24, 1987, through July 30, 
2000.  Fenderson, supra.  As the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the period from November 24, 1987 through July 
30, 2000 for a cervical spine disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to a rating in excess of 30 percent for a 
cervical spine disability, effective from July 31, 2000

The veteran's service-connected cervical spine disability has 
been rated 30 percent disabling effective from July 31, 2000.  
A 30 percent rating is the maximum rating assignable under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  The Board will consider whether a higher 40 percent 
rating for the cervical spine disability may be assigned 
under the criteria for intervertebral disc syndrome, 
Diagnostic Code 5293.

The only objective medical evidence of record pertaining to 
the veteran's cervical spine since July 31, 2000 is the VA 
examination on that date.  On VA examination in July 2000 the 
veteran complained of neck pain.  On physical examination, 
there was no tenderness on palpation of the paravertebral 
cervical musculature.  Range of motion of the neck was 
markedly limited, and further movement was limited by pain 
and stiffness.  It was noted that none of these movements 
were associated with paresthesias into the arms or hands.  
The diagnoses included severe degenerative disease of the 
cervical spine, with marked limitation in range of motion, 
and without findings of nerve compression.  X-rays of the 
cervical spine revealed degenerative changes.  

The examination in July 2000 showed minimal to no 
neurological deficits, and the evidence fails to demonstrate 
severe intervertebral disc syndrome of the cervical spine, as 
described by Code 5293 for a higher rating of 40 percent.  

The Board notes that the veteran's service-connected cervical 
spine disability has not been more than 30 percent disabling 
during any period of time since July 31, 2000.  Fenderson, 
supra.  The preponderance of the evidence is against the 
claim for a rating higher than 30 percent for a cervical 
spine disability for the period from July 31, 2000.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Effective date earlier than December 14, 1999 for a TDIU 
rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The veteran's formal claim for a TDIU rating was received by 
the RO on December 14, 1999, and the RO subsequently granted 
a TDIU rating effective from that date.  At that time, the 
veteran's service-connected disabilities included a right 
shoulder disorder (rated 30 percent), lumbar spine disorder 
(rated 20 percent), and cervical spine disorder (rated 20 
percent).  The combined rating, pursuant to 38 C.F.R. § 4.25, 
was 60 percent.  The three service-connected conditions were 
considered to be one disability for the purpose of 
determining if the percentage standards for consideration of 
a TDIU rating had been met.  See 38 C.F.R. § 4.16(a).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

The veteran's formal claim for a TDIU rating was not received 
by the RO until December 14, 1999, and it is neither claimed 
nor shown that he became unemployable due to service-
connected disabilities on some particular date within the 
year preceding December 14, 1999.  It follows that an 
effective date for a TDIU rating prior to December 14, 1999 
may not be given unless there is an earlier unadjudicated 
claim for the benefit.

When an RO is considering a claim for a schedular increased 
rating for a service connected disability, there may be an 
implied claim for a TDIU rating, which must be adjudicated, 
provided that: 1) the veteran meets the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating; and 2) there is evidence of current service-
connected unemployability in the claims folder or under VA 
control.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Norris v. West, 12 Vet. App. 413 (1999); 38 C.F.R. 
§§ 3.155, 3.157.  

While the veteran may have met the minimum percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating prior to his December 14, 1999 claim, the Board 
finds no credible evidence that service-connected 
disabilities of the right shoulder, lumbar spine, and 
cervical spine were preventing gainful employment prior to 
that date.  In fact, despite the RO's granting of the TDIU 
claim as of December 14, 1999, it is questionable whether 
service-connected conditions even now are preventing gainful 
employment.  

The evidence shows that for many years the veteran ran his 
own business, repairing appliances.  In 1987, on reaching age 
62, a common year for retirement, he retired, or at least 
went into semi-retirement.  There is no persuasive evidence 
that this was triggered by his service-connected orthopedic 
conditions.  The veteran's most disabling conditions for many 
years have been non-service-connected, particularly 
arteriosclerotic cardiovascular disease which has 
necessitated heart, carotid, and abdominal aorta surgery.  
The veteran's advanced age and non-service-connected 
conditions may not be considered in support of a TDIU rating.  
38 C.F.R. § 4.19.  Even assuming there was an implied claim 
for a TDIU rating on some date prior to December 14, 1999, 
the Board finds that before December 14, 1999 the veteran's 
service-connected conditions did not prevent him from 
performing a gainful occupation.  Therefore, there is no 
basis for a TDIU rating prior to December 14, 1999.

The preponderance of the evidence is against the claim for an 
earlier effective date for a TDIU rating.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.













ORDER

Entitlement to service connection for a heart condition is 
denied.

An effective date earlier than November 24, 1987, for the 
grant of service connection for a lumbar spine disability and 
for a cervical spine disability, is denied.

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability, effective from November 24, 1987 through 
July 30, 2000, and a rating in excess of 40 percent for a 
lumbar spine disability, effective from July 31, 2000, is 
denied. 

Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for a cervical spine disability, effective from July 31, 
2000, is denied. 

An effective date earlier than December 14, 1999 for a TDIU 
rating is denied.




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

